Title: From Thomas Jefferson to George Jefferson, 16 April 1802
From: Jefferson, Thomas
To: Jefferson, George


            Dear Sir
              Washington Apr. 16. 1802.
            By a vessel sailing this day for Norfolk mr Barnes sends 16. packages of groceries &c addressed to mr Taylor, to be sent on to you. these being for use while I shall be at Monticello I must pray you to forward them by the first boat, as they will, with good luck, only arrive in time for me. accept assurances of my affectionate esteem
            Th: Jefferson
          